Exhibit 10.24
Newmont Mining Corporation
Summary of Executive Compensation
     Set forth below is a summary of the compensation that Newmont Mining
Corporation (the “Company”) pays to its named executive officers (defined in
Regulation S-K Item 402(a)(3)) in their current positions as of the date of the
filing of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2008. All of the Company’s executives are at-will employees. The
Company’s Board of Directors has the discretion to change any executive’s
compensation and employment status at any time.
Base Salary. The named executive officers are to receive the following annual
base salaries in their current positions, effective January 1, 2009.

          Name and Current Position   Base Salary ($)
Richard T. O’Brien
  $ 1,000,000  
President and Chief Executive Officer
       
Russell Ball
  $ 540,000  
Executive Vice President and Chief Financial Officer
       
Randy Engel
  $ 490,000  
Executive Vice President, Strategic Development
       
Guy Lansdown
  $ 560,000  
Executive Vice President, Development
       

Short-Term and Long-Term Incentive Compensation. In their current positions, the
named executive officers are eligible to:

•   Participate in Senior Executive Compensation Program (filed as Exhibit 10.18
to this Annual Report on Form 10-K (“Form 10-K”), which includes award of
Financial Performance Shares, a Strategic Objectives Bonus and Corporate
Performance Bonus.   •   Participate in a long-term stock option incentive
practice. See Proxy Statement pursuant to Section 14(a) of Securities Exchange
Act of 1934 filed February 28, 2008 (“Proxy Statement”) for description of the
stock option program.

                                      Target                 Financial   Maximum
  Target Corporate         Performance   Strategic   Performance         Stock  
Objectives Bonus   Bonus (% of   Target Stock     (% of annual   (% of annual
base   annual base   Option Grant     base salary)   salary )   salary)   (#
options)
Richard T. O’Brien
    135       125       62.5       90,000  
Russell Ball
    110       75       37.5       40,000  
Randy Engel
    110       75       37.5       40,000  
Guy Lansdown
    110       75       37.5       40,000  

Benefit Plans and Other Arrangements. In their current positions, the named
executive officers are eligible to:

•   Participate in the Company’s broad-based benefit programs generally
available to U.S. based salaried employees, including health, disability, and
life insurance programs, qualified 401(k), pension plan and severance plan. See
Proxy Statement for description of disability benefits, qualified 401(k) plan,
pension plan and severance plan.

•   Participate in Company’s non-qualified savings plan, non-qualified pension
plan, executive change of control plan and officer’s death benefit plan (filed
as Exhibits to this Form 10-K). See Proxy Statement for description of the
nonqualified savings plan, non-qualified pension plan, executive change of
control plan and officer’s death benefit plan.

•   Receive certain perquisites, including country club or social membership for
the Chief Executive Officer and personal use of administrative assistant
services. See Proxy Statement for description of such perquisites.

